Citation Nr: 1539974	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-08 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new material evidence has been received to reopen a previously denied claim entitlement to service connection for tinnitus.

3.  Whether new material evidence has been received to reopen a previously denied claim entitlement to service connection for gastric schwannoma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1956 to January 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the Veteran requested on his March 2013 VA Form 9 Appeal that he be afforded a hearing before a member of the Board.  However, in June 2015, the Veteran withdrew his request for a hearing.  As such, the Board will proceed to adjudicate the claim as done below. 

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a June 2015 communication, the Veteran, through his representative, withdrew his appeal on the issues of entitlement to service connection for bilateral hearing loss; entitlement to service connection for tinnitus; and entitlement to service connection for gastric schwannoma. 


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal concerning these claims.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

According to 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  
Withdrawal of an appeal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Generally, withdrawals of appeals must be in writing.  They must include the name of the veteran, the applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b).

In a June 2015 statement, the Veteran's representative indicated in writing that the Veteran wished to withdraw all claims pending before the Board.  Specifically, the Veteran's representative stated, "the grant of [a total disability rating ba sed on individual unemployability due to service-connected disabilities] satisfies all issues on appeal."   In essence, therefore, a "case or controversy" with respect to the issues articulated above, the only ones that were pending before the Board when the withdrawal letter was received, do not exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  Accordingly, the Board no longer has jurisdiction to review the appeal of these claims, in turn requiring their immediate dismissal without prejudice to refiling.


ORDER

These claims are dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


